DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Applicant’s argument found in paragraphs 3-4 on page 7 of applicant’s remarks, applicant argues that there is no suggestion in Hou that L should be close to Lm.
It is respectfully disagreed. The section III. EXPERIMENTAL VERIFICATION in right column of page 2990 and figure 9 of Hou, it states that the perfect cancellation is achieved at L = 3.7 µH; and in right column of page 2992, it states that in the testing example in section III. Lm ≈ 3.7 µH, ω = 2π * 2MHz, and Rcore ≈ 4.5KΩ. According to equation 6 and figure 6 of Hou, L/ L0 ≈ 1 to keep ᵠ3 almost zero (see right column of page 2990 of Hou) as a small difference between L and L0 can lead to a significant jump in ᵠ3, L0 = Lm * (Rcore)2  / (Rcore)2 + (ωLm)2) ≈ 3.7 uH *  (4.5KΩ)2 / ((4.5KΩ)2 + (2π * 2MHz * 3.7 µH)2) ≈ 3.7 µH * 0.9999.
Therefore, L is about 0.9999 times of Lm which suggesting L is approximately the same as Lm.
Status of claims
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103.
Claim 3 is cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP 03-221886, a FOR document from IDS dated 06/25/2019), and further in view of Mu et al. (titled “New Core Loss Measurement Method for High-Frequency Magnetic Materials”, a NPL document from IDS dated 06/25/2019) and Hou et al. (titled “New High-Frequency Core Loss Measurement Method With Partial Cancellation Concept”, a NPL document from IDS dated 06/25/2019).
Regarding claims 1 and 7, Fujiwara teaches a magnetic characteristic measuring apparatus measuring a magnetic characteristic of a sample (e.g. figure 1, measuring magnetic characteristic of sample 2), the apparatus comprising: 
the sample (e.g. figure 1, sample 2) having a first primary coil (e.g. figure 1, coil a) and a first secondary coil (e.g. figure 1, coil b); and 


    PNG
    media_image1.png
    541
    890
    media_image1.png
    Greyscale

However, Fujiwara is silent with regard to
a capacitor serially connected to the second primary coil of the air-core coil, wherein, in a case where the air-core coil has an inductance La at a frequency ω/2π, the capacitor has a capacitance CL of 1/3ω2La ≤ CL ≤ 1/ω2La.
Mu teaches a capacitor serially connected to a second primary coil of an air-core coil (e.g. figure 3a, capacitor Cr air-core coil with turn ratio N1:N2), wherein, in a case where the air-core coil has an inductance La at a frequency ω/2π (e.g. figure 3a, paragraph 2 of page 4376, air-core coil with turn ratio N1:N2 has inductance Lm at an input frequency where frequency f = ω/2π), the capacitor has a capacitance CL of 2La ≤ CL ≤ 1/ω2La (e.g. figure 3a, paragraphs 2-3 of page 4376, Cr = N1/(N2(2πf)2Lm) where N1:N2 = 1:1; therefore, Cr = 1/(2πf)2Lm  with ω = 2πf, which is Cr = 1/(ω 2Lm)).

    PNG
    media_image2.png
    733
    717
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fujiwara by applying the teaching of Mu to explicitly include a capacitor serially connected to the a at a frequency ω/2π, the capacitor has a capacitance CL of 1/3ω2La ≤ CL ≤ 1/ω2La, for the purpose of improving measurement accuracy by using capacitive cancellation to achieve reduction of sensitivity to phase discrepancy (e.g. Mu, abstract).
However, combination of Fujiwara and Mu is silent with regard to wherein the inductance La of the air-core coil is 0.95 to 1.05 times of the inductance Lm of the sample.
Hou teaches an inductance La of an air-core coil is 0.95 to 1.05 times of an inductance Lm of an sample (e.g. figures 5-6, right column of page 2988, L0 = Lm as shown in equation 6, and L/L0 = 1 as shown in figure 6 on page 2989; therefore L is 0.95 to 1.05 times of Lm, and it is obvious to minimize the difference between L and Lm to reduce measurement error as describe in second half of right column of page 2988; in particular, the section III. EXPERIMENTAL VERIFICATION in right column of page 2990 and figure 9 of Hou, it states that the perfect cancellation is achieved at L = 3.7 µH; and in right column of page 2992, it states that in the testing example in section III. Lm ≈ 3.7 µH, ω = 2π * 2MHz, and Rcore ≈ 4.5KΩ. According to equation 6 and figure 6 of Hou, L/ L0 ≈ 1 to keep ᵠ3 almost zero (see right column of page 2990 of Hou) as a small difference between L and L0 can lead to a significant jump in ᵠ3, L0 = Lm * (Rcore)2  / (Rcore)2 + (ωLm)2) ≈ 3.7 uH *  (4.5KΩ)2 / ((4.5KΩ)2 + (2π * 2MHz * 3.7 µH)2) ≈ 3.7 µH * 0.9999. Therefore, L is about 0.9999 times of Lm which suggesting L is approximately the same as Lm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fujiwara and Mu by a of the air-core coil is 0.95 to 1.05 times of the inductance Lm of the sample, for the purpose of reducing measurement error (e.g. Hou, second half of right column of page 2988).
Regarding claim 2, combination of Fujiwara, Mu and Hou teaches further comprising: an exciting power supply applying alternating-current voltage to the first primary coil of the sample, the second primary coil of the air-core coil, and the capacitor (e.g. Fujiwara, figure 1, AC power source 1 provide voltage to all circuit elements including sample 2, coil c of air core coil 7 and incorporated capacitor Cr as taught by Mu), wherein the alternating-current has a frequency equal to or higher than 1 MHz (e.g. Mu, abstract, figure 5, HF and VHF core loss measurement, demonstrated to perform at 10MHz). 
Regarding claim 5, combination of Fujiwara, Mu and Hou teaches further comprising: a measuring unit measuring a secondary voltage of the first secondary coil of the sample and an induced voltage of the second secondary coil of the air-core coil (e.g. Fujiwara, figure 1, abstract, waveform storage 4 stores voltages of coil b and coil d); and 
a control unit calculating (e.g. Fuiwara, figure 1, computer 5) a core loss of the core of the sample based on values of currents flowing through the first primary coil of the sample and the second primary coil of the air-core coil and the secondary voltage and the induced voltage measured by the measuring unit (e.g. Hou, figure 14, equation 31, right column of page 2992, core loss Pmeasrued is based on V2 and iR wherein iR is based on currents from first primary coil with inductance Lm.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP 03-221886, a FOR document from IDS dated 06/25/2019), and further in view of Hou et al. (titled “New High-Frequency Core Loss Measurement Method With Partial Cancellation Concept”, a NPL document from IDS dated 06/25/2019).
Regarding claim 4, Fujiwara teaches a magnetic characteristic measuring apparatus measuring a magnetic characteristic of a sample (e.g. figure 1, measuring magnetic characteristic of sample 2), the apparatus comprising: 
the sample (e.g. figure 1, sample 2) having a first primary coil (e.g. figure 1, coil a) and a first secondary coil (e.g. figure 1, coil b); and 
an air-core coil (e.g. figure 1, air core coil 7) having a second primary coil (e.g. figure 1, coil c) and a second secondary coil that are coaxially wound (e.g. figure 1, coil d), the first primary coil of the sample serially connected to the second primary coil of the air-core coil (e.g. figure 1, coil a serially connected to coil c). 

    PNG
    media_image1.png
    541
    890
    media_image1.png
    Greyscale

a of the air-core coil is 0.95 to 1.05 times of an inductance Lm of the sample.
Hou teaches an inductance La of an air-core coil is 0.95 to 1.05 times of an inductance Lm of an sample (e.g. figures 5-6, right column of page 2988, L0 = Lm as shown in equation 6, and L/L0 = 1 as shown in figure 6 on page 2989; therefore L is 0.95 to 1.05 times of Lm, and it is obvious to minimize the difference between L and Lm to reduce measurement error as describe in second half of right column of page 2988; in particular, the section III. EXPERIMENTAL VERIFICATION in right column of page 2990 and figure 9 of Hou, it states that the perfect cancellation is achieved at L = 3.7 µH; and in right column of page 2992, it states that in the testing example in section III. Lm ≈ 3.7 µH, ω = 2π * 2MHz, and Rcore ≈ 4.5KΩ. According to equation 6 and figure 6 of Hou, L/ L0 ≈ 1 to keep ᵠ3 almost zero (see right column of page 2990 of Hou) as a small difference between L and L0 can lead to a significant jump in ᵠ3, L0 = Lm * (Rcore)2  / (Rcore)2 + (ωLm)2) ≈ 3.7 uH *  (4.5KΩ)2 / ((4.5KΩ)2 + (2π * 2MHz * 3.7 µH)2) ≈ 3.7 µH * 0.9999. Therefore, L is about 0.9999 times of Lm which suggesting L is approximately the same as Lm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fujiwara and Mu by applying the teaching of Hou to explicitly have wherein an inductance La of the air-core coil is 0.95 to 1.05 times of an inductance Lm of the sample, for the purpose of reducing measurement error (e.g. Hou, second half of right column of page 2988).
Regarding claim 6, combination of Fujiwara and Hou further comprising: a measuring unit measuring a secondary voltage of the first secondary coil of the sample 
a control unit calculating (e.g. Fuiwara, figure 1, computer 5) a core loss of the core of the sample based on values of currents flowing through the first primary coil of the sample and the second primary coil of the air-core coil and the secondary voltage and the induced voltage measured by the measuring unit (e.g. Hou, figure 14, equation 31, right column of page 2992, core loss Pmeasrued is based on V2 and iR wherein iR is based on currents from first primary coil with inductance Lm and second primary coil with inductance L). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /H.Z/ Examiner, Art Unit 2858                                                                                                                                                                                                                                                                                                                                                                                                           



/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858